Order entered July 29, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01126-CV

                              BRIGETTA D’OLIVIO, Appellant

                                                V.

                                 ERHARD HERMUS, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-14449

                                            ORDER
       Before the Court is appellant’s July 24, 2019 motion to extend the time to file her

amended brief. We GRANT the motion and extend the time to Monday, August 5, 2019. We

caution appellant that further extension requests will be strongly disfavored.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE